Citation Nr: 0432983	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  99-23 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 RO decision which 
denied an evaluation in excess of 30 percent for PTSD and 
also denied entitlement to a TDIU.  The Board remanded the 
case in January 2001 and September 2003 for additional 
development.  The case was returned to the Board in October 
2004.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's PTSD is manifested by deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking and mood.  

3.  Total social and occupational impairment as the result of 
PTSD, has not been demonstrated.  

4.  The veteran's only service connected disability is PTSD, 
rated as 70 percent disabling as the result of this decision.  

5.  He has completed one year of high school and has 
occupational experience as a laborer.  

6.  The veteran's service connected PTSD alone precludes 
employment consistent with his education and occupational 
experience.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.1, 4.2, 4.7, 4.10, 4.130, 4.132, Diagnostic Code 9411 
(2004).  

2.  The criteria for a TDIU are met.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, 120-1 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2003) (implementing the VCAA) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In correspondence dated in September 2001, the RO provided 
notice as to what evidence the veteran was responsible for, 
and what evidence VA would undertake to obtain.  In the 
statement of the case and supplemental statements of the 
case, the RO informed the veteran of what the evidence needed 
to show, in order to substantiate the claims on appeal.  

The September 2001 letter told the veteran to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession.  

In Pelegrini, the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim.  Pelegrini v. Principi, at 119-20.  The notice in 
this case was provided after the initial denial.  However, 
the Pelegrini Court noted that its decision was not intended 
to void existing RO decisions.  Rather, it was sufficient for 
the Board to ensure that proper notice was provided after the 
initial denial.  Id, at 120, 122-4.  In this case the Board's 
initial remand was to insure that the veteran received the 
required notice.  The RO provided the required notice, and 
the Board has thereby ensured that the proper notice was 
provided.  

VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with his claim.  
The claims file contains the results of VA examinations and 
studies that were the product of a review of the claims 
folder and contain all findings needed to evaluate the 
claims.  

VA has also obtained all relevant treatment records.  These 
actions have complied with VA's duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A (West 
2002).  


I.  Factual Background

Service connection for PTSD was granted in a March 1993 RO 
decision with a 10 percent initial evaluation.  In an August 
1993 rating decision, the evaluation was increased to 30 
percent, effective June 1993.  PTSD is the veteran's only 
service-connected disability.  

On VA examination in February 1995, the diagnoses included 
possible organic mental disorder, PTSD, chronic, delayed, 
alcohol dependence, and marijuana dependence.  A history of a 
head injury in 1988 was noted.  

In April 1999, the veteran filed a claim for a total rating 
for compensation purposes based on individual 
unemployability.  He stated that he last worked full time in 
1988 as a laborer.  On his application, he indicated that he 
had one year of high school education and no other training 
or education.  

On VA examination in July 1999, the veteran related that his 
current psychiatric symptoms included social avoidance and 
isolation and nightmares.  It was noted that the veteran 
began drinking during active service as a way to deal with 
his anxiety and over the years he began drinking alcohol 
excessively.  The veteran related that he was argumentative 
and irritable during his marriage which caused difficulties.  
The veteran indicated that he had worked most of his life 
doing manual jobs, carpentry, or construction.  It was noted 
that he had a head injury in 1989 which resulted in a clot in 
his brain.  He reported that he had symptoms of ataxia and 
unsteadiness that prevented him from working.  

The veteran indicated that he was able to take care of his 
daily activities and that his anxiety was largely controlled 
by prescription medication.  He did not describe any 
progression of his symptoms to a level which was more severe 
than his prior evaluation.  He denied suicidal ideation, 
massive depressions or severe panic and anxiety attacks.  He 
had increased irritability which appeared to be mild to 
moderate.  On mental status examination, the veteran did not 
exhibit overt signs of anxiety or depression.  No evidence of 
psychotic thinking, delusions or hallucinations was 
demonstrated.  Formal testing reflected some difficulty with 
concentration and memory.  The examiner opined that the 
veteran had mild PTSD.  The Global Assessment of Functioning 
(GAF) score was 55.  

VA medical records dated from March 1999 to February 2002 
essentially reflect treatment for a variety of physical 
disorders including chronic obstructive pulmonary disease 
(COPD), degenerative joint disease, chronic low back pain, 
sciatica, and tinea pedis, as well as major depressive 
disorder, and PTSD.  

A March 1999 mental health note contains a finding that the 
veteran was currently non-employable due to poor 
concentration and memory deficits.  He was stable on his 
prescribed medications.  A November 2001 mental health note 
reflects that the veteran continued to be deemed 
unemployable.  It was noted that he had not worked for over 
10 years, and would likely exhibit significant concentration 
problems if he were to seek employment.  The examiner 
indicated that his PTSD remained controlled with medications, 
but external stimuli could change that stability.  Periodic 
treatment plan reviews show Axis I diagnoses of PTSD, and 
major depressive disorder.  GAF scores ranged from 50 to 60.  

On VA examination in February 2002, the veteran related that 
he lived by himself and had been separated from his wife for 
the past eight years.  The veteran was last employed with a 
warehouse management company.  He left this company on 
disability secondary to his head injury.  

The veteran reported that his greatest difficulty in working 
was in trying to maintain his stability while standing.  He 
had done seasonal construction work "on and off" for many 
years, but felt that he was unable to do this work due to his 
difficulty with balance.  His current symptoms included 
nightmares which had decreased in frequency; occasional panic 
attacks when in crowded situations; some angry outbursts, 
which had decreased in frequency due to medication 
management; and memory problems.  

On mental status examination the veteran was oriented in all 
spheres.  His affect was primarily flat and he displayed 
virtually no spontaneous animation.  His short-term memory 
was impaired.  His concentration was "fairly good."  His 
thought processes were primarily goal-directed.  He denied 
any auditory or visual hallucinations.  He also denied any 
suicidal or homicidal ideation.  

The examiner opined that historically, the veteran had been 
able to maintain different modes of employment despite PTSD 
symptoms, and alcohol dependence, prior to the 1988 head 
injury.  Moreover, the examiner found that all of the 
veteran's psychiatric treatment contacts occurred following 
his non-service-connected heard injury.  It was concluded 
that the veteran's PTSD was currently of a moderate degree.  
The examiner stated that PTSD symptoms alone would make 
employment difficulty in settings which would require even 
modest contact with the public.  There was no indication that 
the veteran could not function in employment situations with 
little supervision and little contact with the public.  The 
Axis I diagnoses included PTSD, chronic, moderate; alcohol 
abuse, in remission, and marijuana abuse, in remission.  The 
GAF score attributed solely to PTSD was 55.  

A VA social and industrial survey was conducted in October 
2002.  It was noted that the veteran demonstrated an 
extremely flat affect and displayed no animation throughout 
the interview.  The veteran reported that he dropped out of 
high school when he was 15 years old, and worked as a farm 
laborer in the summer and a warehouse man in the winters.  
During active service his military occupational specialty 
(MOS) was warehouse laborer.  He claimed that he sustained a 
closed head injury during military service.  After discharge, 
the veteran worked in farm labor and warehouse work until 
1972, when he attended a vocational program for carpentry.  
He reported chronic problems with co-workers and supervisors 
which resulted in physical/verbal altercations and 
termination.  He stated that he worked as a carpentry laborer 
until 1988 when poor balance, an unsteady gait and fear of 
falling forced him to apply for Social Security 
Administration (SSA) disability benefits.  He said that he 
sustained head injury in 1988 which exacerbated his previous 
injury.  It was observed that the veteran lived a life of 
minimal subsistence with little family or friend contact.  He 
had adjusted to a life of unemployability, and had apparently 
made no attempt to break the unemployment cycle since 1988.  

Received in June 2003 was a disability determination form and 
medical records from the SSA.  The decision dated in October 
1999 reflects that the veteran was awarded disability 
benefits for a primary diagnosis of mental retardation, and a 
secondary diagnosis of affective disorder.  A December 1988 
psychological evaluation notes that testing showed that the 
veteran was in the low average category of intellectual 
functioning.  No indication of brain damage was shown.  The 
examiner stated that due to the veteran's level of 
intellectual functioning, his job possibilities would be 
severely limited.  An October 1999 medical evaluation 
revealed diagnostic impressions including PTSD, chronic; 
major depression, recurrent, moderate; and borderline 
intellectual functioning.  

A May 2004 VA psychiatric opinion was provided by the 
physician who conducted the February 2002 examination.  The 
examiner reported that she had conducted an extensive review 
of the veteran's claims file and medical records.  It was 
noted that the claims file did not indicate any increase in 
PTSD symptoms which would prevent the veteran from 
functioning in a limited work capacity.  

The examiner indicated that the veteran's PTSD symptoms were 
moderate in degree.  It was noted that he would be employable 
from a purely psychiatric standpoint in a setting in which he 
had limited contact with the public, clear expectations for 
performance, and a low level of supervision.  The examiner 
stated that there was no indication in the records that there 
was any current disability which was secondary to the non-
service-connected head injury.  

II.  Analysis

PTSD 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2004).  However, the Board will consider only 
those factors contained wholly in the rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  

When evaluating a mental disorder, the adjudicator shall 
consider the frequency, severity and duration of psychiatric 
symptoms, the length of remission, and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2004).  

The veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 
9411, a 30 percent disability evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent disability evaluation encompasses disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.), p. 32 (DSM-IV)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores between 41 and 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social occupational or school functioning (e.g. no friends, 
unable to keep a job).  DSM-IV.  

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The record documents deficiencies in work, as shown by the 
fact that all medical professionals have found PTSD to cause 
significant limits in the types of work the veteran could 
perform.  Deficiencies in school have not been clearly 
documented, but the veteran's limited education and 
intellectual functioning suggest that PTSD might cause some 
deficiencies in this area.  Deficiencies in family relations 
have been documented, as shown by his failed marriage, and 
the fact that his only reported family contacts are those 
with his ex-wife.  Deficiencies in judgment have not been 
documented, but deficiencies in thinking and mood have been 
shown.  In this regard the veteran has been reported to be 
depressed, and to have difficulties with memory.

While many of the GAF scores and the opinion of the most 
recent examiner, indicate that the veteran has moderate 
disability from PTSD, other GAF scores are indicative of 
severe disability.  Inasmuch as the veteran has deficiencies 
in most of the areas needed for a 70 percent evaluation, the 
Board finds that his disability most closely approximates the 
criteria for that evaluation.  38 C.F.R. § 4.7 (2004).  

The sole basis for a 100 percent rating is total occupational 
and social impairment."  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).  In this case the veteran does not have 
total social impairment, inasmuch as he maintains a cordial 
relationship with his ex-wife.  He also does not have total 
occupational impairment as the result of PTSD.  The most 
recent examiner found that he had some residual ability to 
maintain employment requiring little public contact and 
supervision.  As discussed below, the record does not show 
that he has the education or experience that would qualify 
him for such employment; however, the schedular evaluation is 
meant to compensate for average impairment in earning 
capacity.  Accordingly, the Board finds that the weight of 
the evidence is against the grant of a 100 schedular rating 
for PTSD.

TDIU

Where the schedular disability rating is less than 100 
percent, a TDIU rating may nonetheless be assigned if a 
veteran is rendered unemployable as a result of service-
connected disabilities, provided that certain regulatory 
requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 
4.16(a) (2004).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  In exceptional circumstances, where the veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment. 38 C.F.R. § 4.16(b) (2004).  

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993); 38 C.F.R. § 3.341(a) (2004).  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. at 363, 38 C.F.R. § 4.16(a) 
(2004).  

The veteran has completed one year of high school education, 
having dropped out of school when he was 15.  His employment 
has been as a laborer and warehouse worker.  

He is in receipt of SSA disability benefits related to his 
inability to maintain employment for disorders including 
mental retardation and an affective disorder.  Several 
medical records reflect that the veteran stopped working in 
1988 as a result of a head injury.  The veteran is not 
service connected for the head injury or any other 
disabilities outside of PTSD.  However, the social and 
industrial survey shows that the veteran had difficulty 
maintaining employment prior to the head injury, because of 
his inability to get along with others at work.  

Significantly, the most recent VA examiner found no 
impairment from the non-service-connected head injury.  This 
suggests that all of the veteran's psychiatric impairment is 
attributable to the PTSD.  In any event, the examiner noted 
that PTSD alone caused serious limitations on the types of 
employment the veteran could perform-namely little public 
contact, clear expectations of performance, and little 
supervision.  

Given the veteran's limited education, and that his 
employment has been largely unskilled, it is difficult to 
imagine that he would qualify for employment requiring little 
supervision, while at the same time requiring little public 
contact.  If working as a laborer, he would presumably 
require supervision.  He has some experience as a carpenter, 
but such employment would seem to require that he work with 
others on a job site, or interact with the public in order to 
obtain employment as well as instruction.

Because the limitations envisioned on the most recent 
examination do not appear to be consistent with employment 
for which the veteran's education and experience qualify him, 
and because there are other opinions suggesting the veteran 
is unemployable by reason of mental disability, the Board 
finds that the evidence is in favor of the grant of a TDIU.


ORDER

A 70 percent evaluation for PTSD is granted.  

A TDIU is granted.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



